Citation Nr: 1000888	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of right inguinal hernia.

2.  Entitlement to an initial compensable rating for 
gastroesophageal disease (GERD).

3.  Entitlement to an initial compensable evaluation for 
chronic sinus tachycardia.

4.  Entitlement to an initial compensable evaluation for 
breathing problems, to include sinusitis and allergic 
rhinitis.

5.  Entitlement to an initial compensable evaluation for a 
scar, status post removal of cyst of left shoulder.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for Eustachian tube 
dysfunction.

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and July 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  In March 2003, the RO 
granting service connection for inguinal hernia, GERD, 
chronic sinus tachycardia, and chronic sinusitis/allergic 
rhinitis, assigning a noncompensable evaluation for each 
disability.  The RO denied service connection for a 
rash/eczema, dizziness, a blocked Eustachian tube and a left 
shoulder disability.  In July 2003, the RO granted service 
connection for a scar on the left shoulder and assigned a 
noncompensable disability rating.

The issues of service connection for dizziness and a blocked 
Eustachian tube are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of right inguinal hernia are not 
productive of active inguinal hernia symptomatology or severe 
or complete paralysis of the ilio-inguinal nerve.

2.  The Veteran's GERD is productive of only pyrosis which is 
controlled by Aciphex.

3.  The Veteran's service-connected sinus tachycardia is at 
present essentially asymptomatic.

4.  A pulmonary function tests (PFT) in July 2001 revealed 
forced expiratory volume at one second (FEV-1) of 79.4 of 
predicted value; the Veteran does not require an inhaler or 
oral bronchodilator therapy.

5.  The Veteran's scar of his left shoulder was superficial 
and nonadherent but his left shoulder was painful on 
examination with mild limitation of motion.  

6.  The Veteran's eczema is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of right inguinal hernia repair with nerve damage 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.114 
Diagnostic Code 7338, 4.124a Diagnostic Codes 8530, 8630 
(2009).

2.  The criteria for a compensable evaluation for GERD have 
not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.31, 4.114, Diagnostic Code 
7346 (2009).

3.  The criteria for a compensable evaluation for service-
connected sinus tachycardia have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.31, 4.104, and Part 4, Code 7010 (2009).

4.  The criteria for an initial 10 percent evaluation for 
service-connected breathing difficulties have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.97, Diagnostic Code 6602 (2009).

5.  The criteria for an initial 10 percent evaluation for the 
scar on the left shoulder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.118 (Diagnostic Code 7804) 
(2009); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2002).  

6.  A skin disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The appeal for an increased rating for right inguinal hernia, 
GERD, chronic sinus tachycardia, breathing problems, and a 
scar on left shoulder arises from disagreement with initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in October 2002.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until May 2007.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The October 2002 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the May 2007 notice 
letter.  This timing deficiency was cured, however, by 
readjudication of the claims in a July 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  The claims file shows that the VA 
suspected that not all of the service treatment record had 
been obtained.  In July 2009, the Veteran explained that the 
VA had already received his service treatment records, and he 
was unsure why the VA stated that records were missing.  The 
Veteran sent the VA a copy of all his service treatment 
records and stated that the VA now is in possession of all of 
his service treatment records.  

The Veteran was afforded, what appears to be, multiple 
examinations and x-rays on March 27, 2003 in Germany.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The claims 
file indicates that the Veteran reported that an examination 
was missing from Dr. Baron.  The Veteran was notified of a 
new VA examination for his back disability, but the Veteran 
failed to report to this examination.  It is unclear whether 
there in fact a missing examination that was conducted by Dr. 
Baron.  The Board finds that Dr. Baron is an orthopedist.  
Therefore, the only issue on appeal that may be affected by a 
missing examination by Dr. Baron would be the increased 
rating for the Veteran's scar.  The claims file includes 
sufficient x-rays and examinations to determine the current 
severity of the Veteran's scar disability.  Therefore, the 
Veteran is not prejudiced in any way by the missing 
examination.  There has been no other reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

III.  Residuals of inguinal hernia repair with nerve damage

The RO has evaluated the Veteran's residuals of inguinal 
hernia repair with a residual scar at the zero percent rate 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.

Diagnostic Code 7338 concerns an inguinal hernia.  Under this 
section, a zero percent evaluation is warranted for an 
inguinal hernia not operated, but remediable; or small, 
reducible, or without true hernia protrusion.  A 10 percent 
evaluation contemplates a postoperative recurrent hernia, 
readily reducible and well-supported by a truss or belt.  A 
30 percent evaluation is in order for a small, postoperative 
recurrent, or unoperated irremediable, inguinal hernia, not 
well supported by truss or not readily reducible.  A 60 
percent evaluation is assigned for a large postoperative and 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A 10 percent is added for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.

As the evidence shows nerve damage, the Board has also 
considered whether a compensable evaluation can be assigned 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8530 and 8630.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8530 for ilio-
inguinal nerve paralysis, a 10 percent evaluation is 
warranted for severe to complete paralysis.  This is the 
maximum available schedular evaluation under this section.  A 
zero percent evaluation is warranted for mild to moderate 
paralysis of the ilio-inguinal nerve.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscles 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8530.  

Service treatment records show that the Veteran was treated 
in January 1993 for probable ilio-inguinal neuritis (post 
traumatic).  The Veteran had hernia repair in 1970.  The 
physician also noted that there was currently no hernia.  The 
Veteran reported being diagnosed with groin strain in 
December 1992.  In March 1993, a physician noted that he had 
ilio-inguinal type pain with no hernia upon examination.  The 
physician explained possible treatment of nerve injection.  
In December 1993, he complained of right inguinal pain of 
unknown etiology.  In February 1995, he was diagnosed with 
right inguinal strain with no evidence of hernia.  In 
December 1995, the Veteran complained of right testicle pain.  
He was diagnosed with pulled muscles/nerve damage documented.  
The physician noted a history of ilio neuritis.  A July 2001 
treatment record notes that the Veteran's complained of 
inguinal pain radiating to the testicles with lifting.  No 
hernia was palpable on examination.  The physician stated 
that the Veteran had chronic right groin pain that is 
minimally disabling.  There was no recurrence of the hernia.  
A September 2001 treatment record notes complaints of 
abdominal pain that had been previously diagnosed as either 
adhesions or high inguinal hernia.  There had been no 
recurrence of the  hernia, and the Veteran and his surgeon 
did not wish to pursue any surgical options.  

During the March 2003 VA examination, the Veteran reported 
that in 1992, he experienced lower abdominal symptoms.  The 
symptoms began after he lifted a heavy tank part and slipped.  
From time to time the pain became so strong that he has been 
unable to stand straight and unable to lift anything.  This 
severe pain would last about two weeks.  Upon examination, 
the abdominal findings were unremarkable.  There was mild 
tenderness on pressure.  The Veteran reported that he feels 
markedly impaired in his daily chores because of all his 
symptoms and that his symptoms are more severe than 
manifested at the time of examination.  The symptoms the 
Veteran referred to, appear to be all of the symptoms from 
all his reported disabilities.  

Given the treatment record findings, there is no indication 
of a recurrent inguinal hernia.  In the absence of a 
recurrent inguinal hernia, there exists no basis for an 
initial compensable evaluation for this disability under 
Diagnostic Code 7338. 

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Pertinent 
to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.

Although the Veteran has complained of pain in the inguinal 
region, the evidence does not show severe paralysis of the 
ilio-inguinal nerve.  The evidence also shows wholly sensory 
nerve damage.  Also, a physician stated that the Veteran had 
chronic right groin pain that is minimally disabling.  As 
indicated above, mild or moderate paralysis of this area 
warrants a zero percent evaluation.  Although the Veteran 
reports constant pain, there is no evidence of loss of 
reflexes, muscle atrophy, and sensory disturbances which 
would warrant a compensable evaluation for severe neuritis.

Overall, the evidence does not support an initial compensable 
evaluation for residuals of hernia repair with nerve damage, 
and the claim for that benefit must be denied.  38 C.F.R. §§ 
4.3, 4.7.

IV.  Gastroesophageal Disease 

The RO has evaluated the Veteran's GERD by analogy at the 
zero percent rate under  38 C.F.R. § 4.114, Diagnostic Code 
7346.  See 38 C.F.R. §§ 4.20, 4.27, 4.31.

Under this section, a minimum 10 percent evaluation is 
warranted for two or more symptoms for the 30 percent 
evaluation for a hiatal hernia, of less severity.  A 30 
percent evaluation is assigned for persistently recurrent 
epigastric distress, with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

The Veteran's service treatment records show complaints of 
sore stomach in November 1998.  He was diagnosed with 
dyspepsia and told to take tagament or zantac.  The Veteran 
was treated for esophageal reflux with a small ulcer in 
December 1998.  The physician noted that the acid reflux was 
mild.  In December 2000, he was diagnosed with suspected 
antrum-pronounced gastritis.  In December 2001, the Veteran 
complained of hoarseness.  The physician suspected an ulcer.  
In January 2002, a small hiatal hernia was noted.  In 
November 2002, an upper GI series was conducted due to 
suspected acid reflux.  The GI series noted mild esophageal 
reflux and no evidence of esophagitis.  A tiny ulcer at the 
EG junction was also noted.  No hiatal hernia was found.  

Following service, in a December 2002 statement, the Veteran 
explained that he has burning in his throat and chest pain 
due to his acid reflux and takes Rabeprazole for his 
symptoms.  He noted that it helps but does not make acid 
reflux go away.  

A December 2002 medical examination notes the Veteran's 
reports of chronic epigastric pain which worsens pre and post 
prandial with oily foods.  The physician noted that an EDG 
showed antral gastrotitis.  Upon examination, there were 
positive bowel sounds.  The abdomen was nontender and 
nondistended.  There was negative rebound tenderness, and no 
hepatosplenomegaly palpated.  There was also no abdominal 
bruits auscultated.  He was diagnosed with GERD, controlled 
symptomatically with Aciphex.  There was no evidence of 
esophagitis on EGD.  He was also diagnosed with hiatal 
hernia, as seen on EGD.  The Veteran also had a history of 
peptic ulcer disease that was currently controlled with 
Aciphex.  

In March 2003, the Veteran was afforded another examination 
to determine the current degree of his stomach problems.  The 
Veteran reported that a year earlier a hiatal hernia with 
reflux was found as well as two ulcers.  The examiner noted 
that X-ray examination of the stomach and esophagus in 
October 1998 showed mild gastro-esophageal reflux without 
signs of esophagitis.  A tiny ulcer was also found at the 
level of the transition from esophagus to the stomach.  The 
examiner also noted that a gastroscopy in January 2002 showed 
small hiatal hernia with several nodules in the cardia region 
which may correspond to polyps.  The examiner noted that 
abdominal findings were unremarkable with only mild 
tenderness on pressure.  His symptoms were presently well 
controlled with medication.  

The Board acknowledges that the Veteran has been diagnosed 
with multiple stomach problems which include GERD, hiatal 
hernia, and a history of peptic ulcer disease.  Despite this, 
the Veteran has only complained of pyrosis, and not 
dysphagia, or regurgitation.  The Veteran has complained of 
arm pain in the past, but it has not been linked to GERD.  In 
addition, several treatment records and a GI series described 
the Veteran's symptomatology as mild.  For these reasons, a 
10 percent rating is not warranted under Diagnostic Code 
7346.

Overall, the evidence does not support an initial compensable 
evaluation for the Veteran's GERD, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

V.  Chronic sinus tachycardia

In March 2003, the RO granted service-connection for chronic 
sinus tachycardia effective July 1, 2002.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 7010.

Pursuant to applicable law and regulation, a 10 percent 
evaluation, for supraventricular arrhythmias is warranted 
where there is evidence of permanent atrial fibrillation 
(lone atrial fibrillation), or one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic code 7010 (2009).  

In October 1998, the Veteran had chest pains and breathing 
problems while driving to the hospital.  An ambulance was 
called, and he was admitted to the hospital.  All EKG's were 
normal.  He was found to have retrosternal burning due to 
mild antrum gastritis and positive lamblia cysts in duodenal 
secretion.  In November 1998, the Veteran underwent a graded 
exercise test.  The examiner noted that the Veteran had 
resting sinus tachycardia of undetermined etiology.  There 
were no ischemic EKG changes and no reproduction of burning-
tightness.  In November 1998, the Veteran was diagnosed with 
sinus tachycardia of unknown etiology.  The EKG done that day 
was normal other than sinus tachycardia.  In December 1998, 
the physician noted that the Veteran had persistent 
tachycardia.  The physician stated that it could be due to 
volume depletion, idiopathic occult heart disease or could be 
anxiety related.  In December 2001, the Veteran underwent a 
Gated SPECT Adenosine Rest/Stress Myocardial Perfusion Study.  
The results were a normal perfusion study with normal left 
ventricular systolic function.  In December 2001, an 
Adenosine Heart Perfusion rest/Stress Scintigraphy showed an 
elevated heart rate, but the test noted that this was due to 
beta blocker rebound.  There were no significant ECG changes.  

In a March 2003 examination, the physician noted that his 
heart symptoms began in 1994 when he experienced a burning 
sensation in the neck and pain in his chest as well as 
tachycardia.  The examiner noted that he was treated with 
medications for high blood pressure in 1998.  He currently 
takes Losartan and Atenolol.  The burning in the neck and 
pain in the neck was improved with Rabeprazole.  Upon 
examination, there were no pathological murmurs and no 
heaving of apex beat.  The stress ECG was unremarkable.  The 
Veteran's resting heart rate was 76 beats per minutes.  There 
was normal depolarization and repolarization.  After increase 
of the stress in increments of 25 watts each for 2 minutes, 
the heart rate increased to 141 beats per minute.

The evidence shows that the Veteran currently exhibits no 
symptomatology of a racing heart beat.  The Veteran's 
service-connected sinus tachycardia has remained essentially 
asymptomatic since December 1998.  Although a December 2001 
Adenosine Heart Perfusion Rest/Stress Scintigraphy showed an 
elevated heart rate.  The examiner noted that the tachycardia 
was due to beta blocker rebound.  Furthermore, the March 2003 
examination showed a normal heart beat.  

Under the circumstances, and absent current symptomatology 
attributable to sinus tachycardia, the noncompensable 
evaluation currently in effect for that disability is 
appropriate.  The claim for an increased rating must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

VI. Chronic sinusitis/allergic rhinitis claimed as breathing 
problems

In July 2002, the Veteran filed a claim for breathing 
problems.  The RO later described the issue as chronic 
sinusitis/allergic rhinitis.  The RO granted service 
connection for chronic sinusitis/allergic rhinitis, claimed 
as breathing problems, and assigned a noncompensable 
evaluation under Diagnostic Code 6512.

Under 38 C.F.R. §4.97, Diagnostic Code 6512, the General 
Rating Formula for Sinusitis (DC 6510-6514) provides for a 
noncompensable rating for sinusitis detected on X-ray only.  
A 10 percent evaluation is provided for one or two 
incapacitation episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is provided 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is provided for radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
note following the criteria stated that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

The Board finds that although a compensable evaluation may 
not be warranted under Diagnostic Code 6512, the evidence 
shows that the Veteran's disability more nearly approximates 
a respiratory disability.  Therefore, the Veteran's 
disability should be evaluated under Diagnostic Code 6602 for 
bronchial asthma.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is warranted where the veteran has an FEV-1 of 71 
to 80 percent of predicted value, or; an FEV-1/FVC of 71 to 
80 percent of predicted value, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent evaluation is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2009).

A May 1996 chest x-ray showed no radiographic evidence of 
pulmonary disease.  The cardiomediastinal silhouette appeared 
normal.  There was no pleural thickening or effusion, and 
there was a normal skeletal structure.  The test showed a 
normal chest.

In October 1998, the Veteran was admitted to the hospital for 
chest pains and breathing problems.  He was diagnosed with 
hypertension.  In November 1998, the Veteran complained of 
difficulty breathing when he had to give a speech.  He was 
diagnosed with hypertension.  

A January 1999 Pulmonary Function Lab showed FEV-1 of 69.2 
percent of predicted value.  There was mild to moderate 
obstruction.  A February 1999 Pulmonary Function Lab showed 
FEV-1 of 78.6 percent of predicted value.  He was given 
albutorol at the time of the examination.

A July 2001 Pulmonary Function Lab shows FEV-1 of 79.4 
percent of predicted value.  The report notes a diagnosis of 
asthma.  A July 2001 x-ray of the chest showed inadequate 
inspiratory effort, otherwise no definite evidence of any 
pulmonary changes seen.  A July 2001 treatment record notes a 
diagnosis of borderline obstructive mild restrictive 
(disease).  The FEV-1/FVC was 79 percent.  In September 2001, 
a methacholine inhalation challenge was performed to assess 
for airway hyperreactivity.  A twenty percent decrease in 
baseline FEV-1 was not achieved with the highest dose of 
methacholine (16 mg/ml).  The Veteran had baseline spirometry 
with mild restrictive pattern and methacholine challenge 
consistent with normal bronchial responsiveness.  After 
reviewing both tests, the physician concluded the September 
2001 test showed no significant interval changes but that 
there was an inadequate inspiratory effort with no acute 
cardiopulmonary changes seen.  In a November 2001 x-ray of 
the chest, a small area of either atelectasis or scarring was 
found in the lower lung, otherwise lungs were clear.  
Cardiovascular silhouette appeared normal.  In December 2001, 
the Veteran was diagnosed with borderline/mild restrictive 
disease.

During a December 2002 medical examination, the Veteran 
reported shortness of breath.  The examiner noted that from 
1991 to 1994, the Veteran was diagnosed with exercise-induced 
dyspnea reversed with Proventil Inhaler.  The Veteran stated 
that he had not used the inhaler since 1995.  The examiner 
diagnosed the Veteran with mild restrictive disease.  The 
examiner noted that the Veteran did not have a history of 
tobacco exposure but that he worked frequently with asbestos 
containing brake pad as a Tank Mechanic in 1982.  The Veteran 
also previously worked with hydraulic fluids in tanks for 10 
years until the Army notified him that it was carcinogenic 
and should be handled only with gloves and with no direct 
contact with the skin.  

The evidence shows that a 10 percent evaluation is warranted 
for the Veteran's breathing difficulties under 38 C.F.R. 
§4.97, Diagnostic Code 6602 due to Pulmonary Function Labs 
showing FEV-1 of 79 percent of predicted value.  These 
findings are not severe enough to warrant a 30 percent 
evaluation, which requires that FEV-1 or FEV-1/FVC be from 56 
to 70 percent of predicted value.  Additionally, the Veteran 
reported during the December 2002 examination that he has not 
used any medication for his breathing difficulties since 
1995.  

Therefore, the evidence supports an initial 10 percent 
evaluation, but not more, for the Veteran's mild restrictive 
disease.  To this extent, the appeal is granted.

VII. Status post removal of cyst of left shoulder

Initially, the RO adjudicated entitlement to service 
connection for a left shoulder disability.  The RO denied 
service connection for a left shoulder disability in a March 
2003 decision.  Upon receipt of a VA examination, the RO 
adjudicated the issue of entitlement to service connection 
for the Veteran's scar on his left shoulder.  The RO granted 
service connection for the scar in a July 2003 RO decision 
and assigned a noncompensable evaluation under 38 C.F.R. § 
4.118, Diagnostic Code 7804.

The Board notes that during the pendency of this appeal, the 
criteria for evaluation of scars were changed.  Prior to 
August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7804 
notes that a 10 percent disability rating is warranted for 
scars, superficial, tender and painful on objective 
demonstration.  A Note following the criteria states that the 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  

The Board also notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008. Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

The scar of the left shoulder has been assigned a 
noncompensable disability rating under Diagnostic Code 7804.  

Effective August 20, 2002, under Diagnostic Code 7803, a 
maximum evaluation of 10 percent is assigned in cases of 
superficial and unstable scars.  A "superficial" scar is one 
not associated with underlying soft tissue damage, whereas an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  Under 
Diagnostic Code 7804, a maximum evaluation of 10 percent is 
warranted in cases of superficial scars that are painful on 
examination.  Also, under Diagnostic Code 7805, other scars 
may be limited on the basis of limitation of function of the 
affected part.

The service treatment records show a mass on the left 
shoulder in January 1991.  The intracutaneous mass had no 
contact with left shoulder (bone).  A lipoma was removed from 
the Veteran's left shoulder in December 1994.  A periodic 
military examination conducted in January 1995 noted a scar 
on the Veteran's left shoulder.  An undated report of medical 
examination notes a 2 centimeter scar on the Veteran's left 
shoulder.

A March 2003 MRI of the left shoulder noted that there were 
no morphologically definite post operative structural changes 
in the area of the rotator cuff and the humerus head.  There 
were discrete inhomogeities of the rotator cuff directly near 
the humerus head attachment just like as found with a 
discrete tendinopathy.  There was regular depiction of the 
acromion.  There was normal distance between the humerus and 
the acromion.  There was normal depiction of the AC joint.  

During the March 2003 VA examination, the Veteran reported 
that he had a lipoma removed from the right shoulder in 1992 
and had a large scar as a residual.  Later in the report, the 
examiner corrected his mistake and stated that the Veteran 
has a large scar on his left shoulder and not his right.  The 
Veteran reported pain in the shoulder joint.  During specific 
movements he has a snapping sensation in the shoulder.  The 
Veteran noted that he had been informed that he has 
degenerative changes in the joint.  Upon examination, the 
examiner noted a scar on the Veteran's left shoulder 
measuring 4 by 1 centimeter.  At the time of the examination, 
an x-ray was taken of the left shoulder.  The x-ray revealed 
an AC joint plumper with beginning ostophytic expansion.  The 
shoulder head was somewhat lower and there were no peri-
articular calcification.  The x-ray showed a normal round 
shoulder.  Upon examination of the scar, the March 2003 
examiner noted a 4 by 1 centimeter keloid type scar.  It was 
easily movable with no signs of infection across the ventral 
joint portion.  There was tenderness across the left AC 
joint.  Arm abduction showed passive motion to 170 degrees 
and active motion to 173 degrees.  Passive outer and inner 
rotation of the arm was from 60 to 0 to 80 degrees.

After resolving all doubt in the Veteran's favor, the Board 
finds that a 10 percent rating is warranted under Diagnostic 
Code 7804 as the Veteran's left AC joint was tender upon 
examination.  The Veteran also subjectively reported pain in 
the left shoulder joint.  It is unclear whether the AC joint 
pain is due to residuals of the removal of the cyst.  At the 
same time, under Mittleider v. West, 11 Vet. App. 181, 182 
(1998), when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, the signs and symptoms can be attributed 
to the service-connected condition.  

No higher evaluation is warranted under Diagnostic Code 7801 
or Diagnostic Code 7805, however.  The examiner noted that 
the scar was easily movable and therefore only superficial in 
nature.  It is unclear whether the mild limitation of motion 
of the Veteran's shoulder is due to the Veteran's left 
shoulder scar.  Despite this, the Board has considered 
whether a higher rating could be assigned for limitation of 
motion of the affected body part under Diagnostic Code 7805.  
Under Diagnostic Codes  5200 to 5203 which evaluate 
limitation of motion of the arms and shoulders, a higher 
rating could not be assigned for the Veteran's mild 
limitation of motion of his shoulder.  

Therefore, the evidence supports an initial 10 percent 
evaluation, but not more, for the Veteran's scar on his left 
shoulder.  To this extent, the appeal is granted.

VIII.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate an inguinal hernia, the ilio-
inguinal nerve, hiatal hernia, tachycardia, asthma, a scar 
and limitation of the motion of the shoulder and arm.   These 
diagnostic codes essentially take into account the pain and 
limitation of function reported in the record.  As such, the 
schedule is adequate to evaluate the disabilities, and 
referral for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether an exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

IX. Service Connection for rash or eczema.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims that he has had a rash on different parts 
of his body since 1993 that comes and goes.  When he has the 
condition, it can be very painful and sometimes bleed.  The 
Army physicians told him that it was due to chemicals that he 
worked with.  He uses creams to soothe the rashes.

The Veteran's service treatment records show years of 
treatment for a skin disability.  One service treatment 
record notes that the Veteran had a rash due to chemical 
exposure from working in the motor pool.  He was prescribed 
tretinoin cream for acne and told to use lubriderm for 
eczema.  In September 2001, the Veteran had scattered 
intermittent erythematous rash, partly in distribution of 
Gottron's patches, but not fixed and more widespread.  The 
rash on the face was suggestive of acne rosacea.  A July 2001 
treatment records notes a diagnosis of dermatomyositis vs. 
psoriasis.  A December 2001 treatment record notes that the 
Veteran's eczema had resolved.

In a December 2002 military examination, conducted after the 
Veteran's discharge, the Veteran reported having a skin rash 
for the last ten years.  The examiner noted that the rash was 
dry psoriatic with no scales that occasionally bleeds and 
becomes tender if rubbed.  The rash was located on the left 
periocular, left forearm, left breast fold, fingers, foot and 
ankle.  There was no rash on the neck, and there was no 
worsening with sun exposure.  The rash was erythematous and 
dry with no significant scaling.  The examiner diagnosed the 
Veteran with eczema that is controlled with Tretinoin cream.  
The examiner noted that the Veteran worked for 10 years with 
hydraulic fluids in tanks until the Army notified him that it 
was carcinogenic and should be handled only with gloves and 
no direct contact with the skin.  

The Veteran was afforded a VA examination in March 2003.  The 
Veteran reported that he has had rashes on the entire body 
since 1993.  The rash is reddish, painful and bleeds on 
occasion.  The examiner concluded that the Veteran's skin 
problems had stabilized due to use of external medications.

The Board has reviewed the evidence and notes that the 
Veteran has been treating for skin rashes during service and 
shortly thereafter.  Although the March 2003 examiner stated 
that the Veteran's skin disability had stabilized, the 
evidence shows that the rash comes and goes, and has been 
diagnosed with eczema during the pendency of this appeal (his 
initial claim was received in July 2002).

The Board finds that the December 2002 statements regarding 
the Veteran's exposure to chemical during service as well as 
the physician statement in the Veteran's service treatment 
records that link the Veteran's rash to working in a motor 
pool demonstrate that the Veteran's skin disability is 
related to his military service.  The Board finds these 
favorable medical statements and opinions to have substantial 
probative value.  The Board also notes that there is no other 
medical opinion of record that directly contradicts the 
examiner's findings.

Even if the recent March 2003 examination seems to suggest 
that the skin disability has resolved, the fact remains that 
the Veteran was diagnosed with eczema during the pendency of 
this appeal.  Indeed, the Board finds this case to be 
consistent with the type of scenario discussed by the Court 
in McClain v. Nicholson, 21 Vet App 319 (2007).  In that 
case, the Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even though 
the disability resolves prior to the adjudication of the 
claim.  Under such circumstances, provided the resolved 
disability is related to service, a claimant would be 
entitled to consideration of staged ratings.  The Board notes 
that the March 2003 examiner stated that the skin disability 
had stabilized but did not say that the disability had 
resolved.

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence of record supports entitlement to service 
connection for a skin disorder.  This claim is thus granted 
in full.


ORDER

An initial compensable evaluation for residuals of inguinal 
hernia repair with nerve damage is denied.

An initial compensable evaluation for GERD is denied.

An initial compensable evaluation for chronic sinus 
tachycardia is denied.

An initial 10 percent evaluation, and no more, for mild 
restrictive disease are granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial 10 percent evaluation, and no more, for scar, 
status post removal of cyst of left shoulder, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a skin disorder is 
granted.


REMAND

The Veteran claims that his current blocked Eustachian tube 
and dizziness are due to service.  

In February 1999, a service treatment record notes that the 
etiology of the Veteran's dizziness was unknown but that it 
was perhaps related to sinusitis.  The physician suspected 
Eustachian tube defect.  In May 1999, a service treatment 
record notes that the Veteran was evaluated by an 
otolaryngologist and was diagnosed with Eustachian tube 
dysfunction.  He was being treated with nasally inhaled 
steroid.  In December 2000, he was diagnosed with peripheral-
vestibular imbalance with intermittent irritability symptoms 
of the peripheral-vestibular system depending on his 
position.  During a December 2002 examination, the physician 
diagnosed the Veteran with partial Eustachian tube 
obstruction, controlled with nasal spray.  In a March 2003 
examination report, the examiner noted that the Veteran had 
dizziness since 1998.  The Veteran explained that it was more 
pronounced when he gets up rapidly and during episodes of 
colds.  The Veteran reported that scars on the eardrum and 
blocked tubes have been diagnosed.  He was taking Nasonex at 
the time of the examination which helped, but the Veteran 
noted that the dizziness was still present.  

Under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected.  38 C.F.R. § 3.303(c).  See also 38 C.F.R. 
§ 4.9. 
Service connection is still permissible for such a disorder 
in the limited circumstance when there has been aggravation 
of a pre-existing condition during service by superimposed 
disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990).  
See also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

Service connection is still permissible for such a disorder 
in the limited circumstance when there has been aggravation 
of a pre-existing congenital disease, but not congenital 
defect during service by superimposed disease or injury.  See 
VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. 
App. 324, 328-29 (2003); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

For these reasons, the Board finds that a remand is necessary 
to determine whether the Veteran's Eustachian tube 
dysfunction is congenital.

Accordingly, the case is REMANDED for the following action:

1. An opinion should be obtained from a 
qualified physician with appropriate 
expertise.  The claims folder and a copy 
of this remand must be made available to 
the physician.  The physician should note 
in his report that the claims folder and 
the remand have been reviewed.  If the 
physician finds that an examination is 
needed to provide this opinion, an 
examination should be scheduled for the 
Veteran.  

The physician is asked to express an 
opinion as to when the Veteran's 
Eustachian tube dysfunction, if any, was 
first manifested (i.e., prior to service, 
in service, or after service).  The 
physician is also asked to express an 
opinion as to whether the Veteran's 
Eustachian tube dysfunction is a 
congenital/developmental defect or a 
disease process.  If the physician 
determines that the disability is a 
congenital defect, the physician asked to 
indicate whether there was a superimposed 
disease or injury in service.

If the physician determines that the 
Veteran's disability is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the disability which 
occurred during service.  If the 
physician answers this question 
affirmatively, the physician is then 
asked to express an opinion as to whether 
the increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the physician determines that the 
Veteran's disability did not increase in 
severity during service, the examiner 
should indicate as such. The physician 
must provide a complete rationale any 
stated opinion.

If the physician determines that the 
Veteran's disability did not preexist 
service, the physician is then asked to 
express an opinion as to whether the 
Veteran's disability is at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's military service. The examiner 
must provide a complete rationale for any 
stated opinion.

2.  The physician should also provide an 
opinion as to whether it is at least as 
likely as not that the dizziness 
experienced by the Veteran is due to the 
Eustachian tube dysfunction.  If it is 
not, the physician should state the 
etiology of the dizziness, if possible 
and provide an opinion as to whether it 
is at least as likely as not related to 
the Veteran's military service. 

If the Veteran's dizziness is determined 
not to be associated with a known 
clinical diagnosis, the examiner should 
indicate whether any such condition meets 
the regulatory definition of either an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should 
be noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


